ORDER LIFTING STAY AND SUSPENDING FROM THE PRACTICE OF LAW
On October 22, 2001, this Court suspended the respondent for a period of not fewer than twenty four (24) months, with credit given for twenty-two and one half (22k) months the respondent had already been suspended pendente lite, for attorney misconduct. Matter of Headlee, 756 N.E.2d 969 (Ind.2001). That order provided that the period of suspension the respondent had not yet served would be stayed, with continuation of that stay conditional upon the respondent's demonstration of satisfaction of the elements prerequisite to reinstatement as set forth in Ind. Admission and Discipline 28(4). The *77order provided further that, should the respondent fail to demonstrate satisfaction of those elements, the stay would be rescinded and he would be suspended until further order of this Court. |
The Disciplinary Commission has now filed its Verified Motion for Immediate Suspension of Law License, therein stating that the respondent received a score of "79" on the Multistate Professional Responsibility Examination. The respondent has responded, arguing that despite his seore of "79," he has a sufficient understanding of attorney ethical obligations. Indiana Admission and Discipline: Rule 28(4)(b)(9) requires a score of at least "80." Accordingly, we find that the stay of the unserved portion of the respondent's suspension should be rescinded and that he should be suspended until further order of this Court. to
IT IS, THEREFORE, ORDERED that the stay of the unserved portion of the respondent's suspension is hereby rescinded. Accordingly, the respondent is hereby suspended, effective immediately, until further order of this Court. -
The Clerk of this Court is directed to forward notice of this order to the respondent or his attorney, to the Disciplinary Commission, and to all other entities pursuant to Ind.Admission and Discipline Rule 23(8)(d), governing suspension.
All Justices concur.